RECEIVED

 

MAR 2 5 m UNITED sTATEs DISTRICT coURT
mm n m WESTERN DISTRICT oF LoUIslANA
weer mem.c¥‘%p°t§$.'§,m ALEXANDRIA DIVIsIoN

NDH|A, LOU|S|ANA
sTATE oF LoUIsIANA ex rel. oIVIL AcTIoN 1:18-cV-00551
KENNETH JAMES GUILBEAU
vERsUs JUDGE DRELL

l BEPoo, L.P., et al. MAGISTRATE JUDGE PEREz-MONTES

JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein, and after independent (de novo) review of
the record including the objections filed herein, and having determined that the
findings and recommendation are correct under the applicable law§

IT IS ORDERED that Plaintiff’ s l\/lotion to Remand (Doc. 11) is DENIED.
THUS oRDERED AND sIGNED in chambers at Mj></WZ>.A//t, Louisiana

'*/Z_/

y "} "
on this ZI>day of /\/\/'\\LC/l 4\` 201$.

 
 

` JUDGE DEE D. DRELL
UNITED sTATEs DISTRICT JUDGE

 

 

